Citation Nr: 0845072	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to June 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his December 2006 substantive appeal, the veteran 
requested a hearing before a member of the Board.  In a 
September 2008 letter, he withdrew his request.  The Board 
finds that due process has been satisfied with respect to his 
right to a hearing.  38 U.S.C.A. § 20.704(e) (2008).


FINDINGS OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or maintaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant complete pre-adjudication 
notice by letter dated in June 2006  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

TDIU

The veteran contends that his service-connected disabilities 
render him unable to maintain gainful employment.  He is 
seeking a 100 percent disability rating.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).


The veteran is service connected for Type II Diabetes, 
evaluated as 20 percent disabling; peripheral neuropathy, 
left lower extremity, with onychomycosis, evaluated as 20 
percent disabling; peripheral neuropathy, right lower 
extremity, with onychomycosis, evaluated as 20 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling.  A combined disability rating of 60 percent is in 
effect.  38 C.F.R. § 4.25.  Thus, his combined rating is less 
than 70 percent and he does not meet the threshold 
requirements for entitlement to TDIU under 38 C.F.R. § 4.16.  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment resulting 
from nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran underwent a VA examination in June 2006 in 
connection with his claim for a TDIU.  The examiner noted the 
veteran's service-connected disabilities.  He also noted that 
the veteran had a history of retinopathy, glaucoma, post-
traumatic stress disorder, hyperlipidemia, chronic 
obstructive pulmonary disease, gastroesophageal reflux 
disease, benign prostatic hyperplasia, morbid obesity with 
severe sleep apnea and allergic rhinitis, colon polyps, and 
varicose veins with chronic recurrent venous ulceration, none 
of which were service connected.  The veteran reported that 
he had worked as a licensed vocational nurse in the past, but 
he had been unemployed since 1998.  His weight was about 428 
pounds, and he used a motorized wheelchair.  He reported that 
he was unable to walk for any prolonged distance due to 
shortness of breath.  The examiner determined that the 
veteran is unable to maintain employment due to his obesity 
and chronic venous ulcerations.

Between May and August 2007, the veteran underwent a series 
of VA examinations specific to his diabetes and related 
health concerns, as well as a mental health evaluation.  The 
claims file also contains his VA outpatient treatment records 
from the same period.  None of these records contains any 
finding that the veteran is unable to work because of his 
service-connected disabilities.  

Thus, although the veteran has been found to be unemployable, 
the evidence does not support a finding that his 
unemployability is due to his service-connected disabilities.  
Rather, the competent medical evidence demonstrates that he 
is unemployable primarily because of obesity, which is a 
nonservice-connected condition.  Accordingly, the Board finds 
that the veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
employment.  The claim for TDIU must be denied.  


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


